      CASE 0:17-cv-00437-DSD-KMM Document 355 Filed 06/02/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 _________________________________

 Tony Terrell Robinson,                             Case No. 17cv437-DSD-KMM

                      Plaintiff,

 v.                                                            ORDER

 Minnesota, State of et al.

                 Defendants.
 _________________________________

       This matter comes before the Court on plaintiff Tony Terrell Robinson’s
motion for surreply. (ECF No. 347.) Mr. Robinson requests 30 days to submit
additional discovery materials he anticipates receiving. The Court finds permitting
these additional materials serves the interest of fairness and justice. However, it will
not permit additional time beyond these 30 days, in order to avoid additional undue
delay in this case.

       Accordingly, IT IS HEREBY ORDERED:

      1.     Mr. Robinson’s Motion for Surreply (ECF No. 347) is GRANTED. Mr.
Robinson must submit any additional materials within 30 days of this Order. The
defendants are expected to continue to comply with all discovery obligations.


Dated: June 2, 2020                      s/ Katherine Menendez
                                         Katherine Menendez
                                         United States Magistrate Judge
